UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7779


LARRY ARNOLD YOUNG,

                     Plaintiff - Appellant,

              v.

T. A. LACY, Deputy Sheriff,

                     Defendant - Appellee,

              and

PERRY RICHMOND, Mercer County Sheriff's Department; AARON YOUNG,
Mercer County Sheriff's Department,

                     Defendants.



Appeal from the United States District Court for the Southern District of West Virginia, at
Bluefield. David A. Faber, Senior District Judge. (1:17-cv-03633)


Submitted: May 20, 2021                                           Decided: May 24, 2021


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Arnold Young, Appellant Pro Se. Drannon L. Adkins, Wendy Elizabeth Greve,
PULLIN, FOWLER, FLANAGAN & POE, PLLC, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Larry Arnold Young appeals the district court’s order denying his motion to retain

the case on the active docket and granting the defendant’s motion to enforce the settlement

agreement. We have reviewed the record and find no reversible error. Accordingly, we

deny Lacy’s motion to strike Young’s pro se supplemental brief and we affirm for the

reasons stated by the district court. Young v. Lacy, No. 1:17-cv-03633 (S.D.W. Va. Nov. 3,

2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            3